

















CREDIT AGREEMENT


BETWEEN


STEAK N SHAKE OPERATIONS, INC.


AND


FIFTH THIRD BANK




Dated as of


SEPTEMBER 30, 2009































 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
CREDIT AGREEMENT
   
Page 1
               
Section 1.  ACCOUNTING TERMS -- DEFINITIONS
 
Page 1
               
Section 2.  THE LOAN
 
Page 6
   
a.
The Revolving Loan
 
Page 7
     
(i)
The Commitment -- Use of Proceeds
 
Page 7
     
(ii)
Method of Borrowing
 
Page 7
     
(iii)
Interest on the Revolving Loan
 
Page 8
     
(iv)
Unused Fee
 
Page 8
     
(v)
Payments or Principal
 
Page 8
   
b.
Provisions Applicable to the Loan
 
Page 9
     
(i)
The LIBOR-based Rate -- Certain Effects
 
Page 9
     
(ii)
Calculation of Interest
 
Page 10
     
(iii)
Manner of Payment
 
Page 10
     
(iv)
Commitment Fee
 
Page 10
     
(v)
Automatic Debit
 
Page 10
               
Section 3.  REPRESENTATIONS AND WARRANTIES
 
Page 10
   
a.
Organization of the Company and the Guarantors
 
Page 10
   
b.
Authorization; No Conflict
 
Page 11
   
c.
Validity and Binding Nature
 
Page 12
   
d.
Financial Statements
 
Page 12
   
e.
Litigation and Contingent Liabilities
 
Page 12
   
f.
Liens
 
Page 12
   
g.
Employee Benefit Plans
 
Page 12
   
h.
Payment of Taxes
 
Page 13
   
i.
Investment Company Act
 
Page 13
   
j.
Regulation U and other Federal Regulations
 
Page 13
   
k.
Hazardous Substances
 
Page 13
   
l.
Subsidiaries
 
Page 14
               
Section 4  COLLATERAL FOR THE OBLIGATIONS
 
Page 14
   
a.
Security Agreement
 
Page 14
   
b.
Guaranties
 
Page 14
   
c.
Guarantor Security Agreements
 
Page 15
               
Section 5.  AFFIRMATIVE COVENANTS
 
Page 15
   
a.
Corporate Existence
 
Page 15
   
b.
Reports, Certificates and Other Information
 
Page 15



 
i

--------------------------------------------------------------------------------

 

     
(i)
Annual Statements
 
Page 15
     
(ii)
Interim Statements
 
Page 16
     
(iii)
Officer's Certificate
 
Page 16
     
(iv)
Orders
 
Page 16
     
(v)
Notice of Default or Litigation
 
Page 16
     
(vi)
Compliance Certificates
 
Page 17
     
(vii)
Registration Statements and Reports
 
Page 17
     
(viii)
Other Information
 
Page 17
   
c.
Books, Records and Inspections
 
Page 17
   
d.
Insurance
 
Page 17
   
e.
Taxes and Liabilities
 
Page 18
   
f.
Compliance with Legal and Regulatory Requirements
 
Page 18
   
g.
Financial Covenants
 
Page 18
     
(i)
Fixed Charge Coverage Ratio
 
Page 18
     
(ii)
Total Liabilities to Tangible Net Worth Ratio
 
Page 19
     
(iii)
Minimum Liquidity
 
Page 19
   
h.
Primary Banking Relationship
 
Page 19
   
i.
Employee Benefit Plans
 
Page 19
   
j.
Hazardous Substances
 
Page 19
               
Section 6.  NEGATIVE COVENANTS
 
Page 20
   
a.
Other Agreements
 
Page 20
   
b.
Liens
 
Page 20
   
c.
Guaranties
 
Page 22
   
d.
Loans or Advances
 
Page 22
   
e.
Mergers, Consolidations, Sales, Acquisition or Formation of Subsidiaries
  Page 22    
f.
Margin Stock
 
Page 23
   
g.
Judgments
 
Page 23
   
h.
Principal Office
 
Page 23
   
i.
Hazardous Substances
 
Page 23
   
j.
Debt
   
Page 23
   
k.
Restricted Payments
 
Page 24
               
Section 7.  CONDITIONS OF LENDING
 
Page 25
   
a.
No Default
 
Page 25
   
b.
Documents to be Furnished at Closing
 
Page 25
               
Section 8.  EVENTS OF DEFAULT
 
Page 28
   
a.
Nonpayment of the Loan
 
Page 28
   
b.
Nonpayment of Other Indebtedness for Borrowed Money
 
Page 28
   
c.
Other Material Obligations
 
Page 29
   
d.
Bankruptcy, Insolvency, etc
 
Page 29

 
 
ii

--------------------------------------------------------------------------------

 

   
e.
Warranties and Representations
 
Page 29
   
f.
Violations of Negative and Financial Covenants
 
Page 29
   
g.
Noncompliance With Other Provisions of this Agreement
 
Page 30
               
Section 9.  EFFECT OF EVENT OF DEFAULT
 
Page 30
               
Section 10.  WAIVER -- AMENDMENTS
 
Page 30
               
Section 11.  NOTICES
 
Page 30
               
Section 12.  COSTS, EXPENSES AND TAXES
 
Page 31
               
Section 13.  SEVERABILITY
 
Page 32
               
Section 14.  CAPTIONS
 
Page 32
               
Section 15.  GOVERNING LAW -- JURISDICTION
 
Page 32
               
Section 16.  PRIOR AGREEMENTS, ETC
 
Page 32
               
Section 17.  SUCCESSORS AND ASSIGNS
 
Page 33
               
Section 18.  WAIVER OF JURY TRIAL
 
Page 33


 
 
iii

--------------------------------------------------------------------------------

 



CREDIT AGREEMENT




STEAK N SHAKE OPERATIONS, INC., an Indiana corporation (the “Company”),
and  FIFTH THIRD BANK, a Michigan banking corporation (together with its
successors and assigns the “Bank”), agree as follows.
Section 1.  ACCOUNTING TERMS -- DEFINITIONS.  All accounting and financial terms
used in this Agreement are used with the meanings such terms would be given in
accordance with generally accepted accounting principles except as may be
otherwise specifically provided in this Agreement.  The following terms have the
meanings indicated when used in this Agreement with the initial letter
capitalized:
 
·
“Advance” means a disbursement of proceeds of the Revolving Loan.

 
·
“Agreement” means this Credit Agreement between the Company and the Bank, as it
may from time to time be amended.

 
·
"Applicable Spread" means that number of Basis Points to be taken into account
in determining the LIBOR-based Rate, which, effective as of the date of this
Agreement  shall be 275 Basis Points.

 
·
“Authorized Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer of the Company, or such other officer whose authority to
perform acts to be performed only by an Authorized Officer under the terms of
this Agreement is evidenced to the Bank by a certified copy of an appropriate
resolution of the Board of Directors of the Company.

 
·
“Basis Point” means one one-hundredth of one percent.

 
·
“Bank” is used as defined in the preamble.

 
·
“Banking Day” means a day on which the principal office of the Bank in the City
of Indianapolis, Indiana, is open for the purpose of conducting substantially
all of the Bank's business activities.

 
·
“Code” means the Internal Revenue Code of 1986, as amended.

 
·
“Commitment” means the agreement of the Bank to extend the Revolving Loan to the
Company until the Revolving Loan Maturity Date, and if the context so requires,
the term may also refer to the maximum principal amount which is permitted to be
outstanding under the Revolving Loan at any time.

 
·
“Company” is used as defined in the Preamble.

 
·
“Consolidated Entities” means the Company, the Guarantors, and any other entity


 
1

--------------------------------------------------------------------------------

 

 
whose financial statements are consolidated with the Company’s financial
statements for accounting reporting purposes.

 
·
“Distribution Test Period” is used as defined in Section 6(k) herein.

 
·
“EBITDA” means earnings before interest, taxes, depreciation, and amortization,
all determined in accordance with GAAP.

 
·
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 
·
“Event of Default” means any of the events described in Section 8 herein.

 
·
“FCCR Test Period” is used as defined in Section 5(g)(i) herein.

 
·
“Fixed Charge Coverage Ratio” is defined in Section 5(g)(i) herein.

 
·
“GAAP” means generally accepted account principles as then in effect, which
shall include the official interpretations thereof by the Financial Accounting
Standards Board, consistently applied.

 
·
“Guarantor” and “Guarantors” are used as defined in Section 4(b) herein.

 
·
“Guarantor Security Agreements” is used as defined in Section 4(c) herein.

 
·
“Guaranty” and “Guaranties” are used as defined in Section 4 herein.

 
·
“Hazardous Substance” means any hazardous or toxic substance regulated by any
federal, state or local statute or regulation including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act and the Toxic Substance Control Act, or
by any federal, state or local governmental agencies having jurisdiction over
the control of any such substance including but not limited to the United States
Environmental Protection Agency.

 
·
“Indebtedness” means, without duplication and determined on a consolidated basis
for all Obligors (i) all obligations of the Obligors for borrowed money or with
respect to deposits or advances of any kind, (ii) all obligations of the
Obligors evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of the Obligors upon which interest charges are customarily paid,
(iv) all obligations of the Obligors under conditional sale or other title
retention agreements relating to property acquired by the Obligors, (v) all
obligations of the Obligors in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (vi)  all guarantees by the Obligors of
indebtedness of others, (vii) all capital lease obligations of the Obligors,


 
2

--------------------------------------------------------------------------------

 

 
(viii) all obligations, contingent or otherwise, of the Obligors as an account
party in respect of letters of credit and letters of guaranty, (ix) all
obligations, contingent or otherwise, of the Obligors in respect of bankers'
acceptances; (x) all obligations of the Obligors under leases of real estate or
other property; all Obligations of the Company payable to the Bank hereunder;
and (xi) all obligations of the Obligors payable to the Noteholders under the
Prudential Note Purchase Agreement.

 
·
“LIBOR Advance” means an Advance on which interest accrues at a LIBOR-based
Rate.

 
·
“LIBOR-based Rate” means the sum of the London Interbank Offered Rate plus the
Applicable Spread.

 
·
“Loan” means the Revolving Loan.

 
·
“Loan Document” means any of this Agreement, the Revolving Note, the Guaranties,
the Security Agreement, the Guarantor Security Agreements, and any other
instrument or document which evidences or secures the Loan, or which expresses
an agreement as to terms applicable to the Loan, and in the plural means any two
or more of the Loan Documents, as the context requires.

 
·
“London Business Day” means any day other than a Saturday, Sunday, or a day on
which banking institutions are generally authorized or obligated by law or
executive order to close in the City of London, England.

 
·
“London Interbank Offered Rate” means the rate of interest (rounded upwards, if
necessary, to the next 1/16 of 1% and adjusted for reserves if Bank is required
to maintain reserves with respect to relevant Advances) fixed by the British
Bankers’ Association at 11:00 a.m., London time, relating to quotations for a
thirty (30) day term. On London InterBank Offered Rates on U.S. Dollar deposits
as published on Bloomberg LP, or, if no longer provided by Bloomberg LP, such
rate as shall be determined in good faith by the Bank from such sources as it
shall determine to be comparable to Bloomberg LP (or any successor) as
determined by Bank at approximately 10:00 a.m. Cincinnati, Ohio, time on the
relevant date of determination.

 
·
“Note” means the Revolving Note.

 
·
“Noteholders” means Prudential Investment Management, Inc., The Prudential
Insurance Company of America, Pruco Life Insurance Company, and United of Omaha
Life Insurance Company, and their respective successors and assigns.


 
3

--------------------------------------------------------------------------------

 

 
·
“Obligors” means the Company and the Guarantors, collectively, and in the
singular means whichever of them the context requires.

 
·
“Obligations” means all obligations of the Company in favor of the Bank of every
type and description, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, including but not limited
to:  (i) all of such obligations on account of the Loan, including any Advances
made pursuant to any extension of the Commitment beyond the initial Revolving
Loan Maturity Date or pursuant to any other amendment of this Agreement, (ii)
all Rate Management Obligations, and (iii) all other obligations arising under
any Loan Document as amended from time to time.

 
·
“Officer's Certificate” means a certificate in the form attached hereto as
Exhibit “A” signed by the chief executive officer or the chief financial officer
of the Company, confirming that all of the representations and warranties
contained in Section 3 of this Agreement are true and correct as of the date of
such certificate except as specified therein and with the further exceptions
that:  (i) the representation contained in Section 3(d) shall be construed so as
to refer to the latest financial statements which have been furnished to the
Bank as of the date of any Officer's Certificate, (ii) the representations
contained in Section 3(k) (with respect to Hazardous Substances) will be
construed so as to apply not only to the Company, but also to any Subsidiaries,
whether now owned or hereafter acquired, (iii) the representation contained in
Section 3(l) shall be deemed to be amended to reflect the existence of any
Subsidiary hereafter formed or acquired by the Company with the consent of the
Bank, and (iv) all other representations will be construed to have been amended
to conform with any changes of which the Company shall have previously given the
Bank notice in writing.  Each Certificate shall further confirm that no Event of
Default or Unmatured Event of Default shall have occurred and be continuing as
of the date of the Certificate or shall describe any such event which shall have
occurred and be then continuing and the steps being taken by the Company to
correct it.

 
·
“Parent” means The Steak n Shake Company, an Indiana corporation, and its
successors and assigns.

 
·
“Person” means any of an individual, partnership, joint venture, corporation,
trust, unincorporated organization, a government or any department or agency
thereof.


 
4

--------------------------------------------------------------------------------

 

 
·
“Plan” means an employee pension benefit plan as defined in ERISA.

 
·
“Prime-based Rate” means any variable rate at which interest may accrue on all
or a portion of the Loan under the terms of this Agreement, which rate is
determined by reference to the Prime Rate.

 
·
“Prime Rate” means the rate of interest per annum established from time to time
by the Bank, whether or not the Bank shall at times lend to borrowers at lower
rates of interest or, if there is no such Prime Rate, then its base rate or such
other rate as may be substituted by the Bank for the Prime Rate; provided that
in no event shall the Prime Rate exceed the highest rate permitted by law.

 
·
“Prudential Debt” means the Indebtedness payable to the Noteholders under the
Prudential Note Purchase Agreement as of the date of determination.

 
·
“Prudential Note Purchase Agreement” means that certain Amended and Restated
Note Purchase and Private Shelf Agreement dated as of September 20, 2002,
entered into by and among the Parent, Prudential, Prudential Investment
Management, Inc., and each Prudential Affiliate party thereto, as amended, and
as it may hereafter be amended, modified, or restated from time to time.

 
·
“Rate Management Arrangement” means any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between the Company and Bank or any
affiliate of the Bank, and any schedules, confirmations and documents and other
confirming evidence between the parties confirming transactions thereunder, all
whether now existing or hereafter arising, and in each case as amended, modified
or supplemented from time to time.

 
·
“Rate Management Obligations” means any and all obligations of the Company to
the Bank or any affiliate of the Bank, whether absolute, contingent or otherwise
and howsoever and whensoever (whether now or hereafter) created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefore), under or in connection with (i) any and
all Rate


 
5

--------------------------------------------------------------------------------

 

 
Management Arrangements, and (ii) any and all cancellations, buy-backs,
reversals, terminations or assignments of any Rate Management Arrangement.

 
·
“Revolving Loan” is used as defined in Section 2(a)(i) herein.

 
·
“Revolving Loan Maturity Date” means February 15, 2011.

 
·
“Revolving Note” is used as defined in Section 2(a)(ii) herein.

 
·
“Schedule of Exceptions” means that certain disclosure exhibit attached hereto
as Exhibit “C.”

 
·
“Security Agreement” is used as defined in Section 4(a) herein.

 
·
“Subsidiary” means any corporation, partnership, joint venture or other business
entity located in the United States of America or in any other country over
which the Company exercises control, provided that it shall be conclusively
presumed that the Company exercises control over any such entity fifty-one
percent (51%) or more of the equity interest in which is owned by the Company,
directly or indirectly.

 
·
“Tangible Net Worth” means the shareholders' equity of the Company less any
allowance for goodwill, patents, trademarks, trade secrets, and any other assets
which would be classified as intangible assets under GAAP, and less all
intercompany accounts receivable, determined on a consolidated basis.

 
·
“Total Liabilities” means, at any date, the aggregate principal amount of all
Indebtedness of the Company at such date, determined on a consolidated basis in
accordance with GAAP.

 
·
“Unmatured Event of Default” means any event specified in Section 7 which is not
initially an Event of Default, but which would, if uncured, become an Event of
Default with the giving of notice or the passage of time or both.

 
·
“Unfunded Capital Expenditures” means an amount not less than $0 equal to the
Company’s capital expenditures as shown under “Investing Activities” in the
Company’s consolidated Statement of Cash Flows, minus proceeds from property and
equipment disposals under “Investing Activities” in the Company’s consolidated
Statement of Cash Flows, minus proceeds from the issuance of long-term debt, and
minus proceeds from sale-leaseback transactions included under “Financing
Activities” in the Company’s consolidated State of Cash Flows.

Section 2.  THE LOAN.  Subject to all of the terms and conditions of this
Agreement, the Bank will make the Loan described in this Section to the Company.

 
6

--------------------------------------------------------------------------------

 

a.      The Revolving Loan.  The Bank will make a revolving loan to the Company
on the following terms and subject to the following conditions:
 
(i)
The Commitment -- Use of Proceeds.  From this date and until the Revolving Loan
Maturity Date, the Bank agrees to make Advances (collectively, the “Revolving
Loan”) under a revolving line of credit from time to time to the Company of
amounts not exceeding in the aggregate at any time outstanding the sum of Twenty
Million and 00/100 Dollars ($20,000,000.00).  Proceeds of the Revolving Loan may
be used by the Company only for working capital and general corporate purposes.

 
(ii)
Method of Borrowing.  The obligation of the Company to repay the Revolving Loan
shall be evidenced by a Promissory Note (the “Revolving Note”) of the Company in
the form of Exhibit “B” attached hereto.  So long as no Event of Default or
Unmatured Event of Default shall have occurred and be continuing and until the
Revolving Loan Maturity Date, the Company may borrow, repay (subject to the
requirements of Section 2(b)(i)) and reborrow under the Revolving Note on any
Banking Day; provided, that no borrowing may cause the principal balance of the
Loan to exceed the Commitment or may result in an Event of Default or an
Unmatured Event of Default.  The Company shall give the Bank written notice
(effective upon receipt) of the Company’s intent to draw down an Advance under
this Agreement no later than 11:00 a.m. Indianapolis, Indiana time, not less
than one (1) Banking Day before disbursement. The Company’s notice must specify:
(A) the disbursement date, and (B) the amount of each Advance. There shall
be  no minimum amount of any Advance. All requests for an Advance shall be
requests for LIBOR Rate Advances. All notices under this Section 2(a)(ii) are
irrevocable. By the Bank's close of business on the disbursement date and upon
fulfillment of the conditions set forth herein and in any other of the Loan
Documents, the Bank shall disburse the requested Advances in immediately
available funds by crediting the amount of such Advances to the Company's
account with the Bank. All Advances by the Bank and payments by the Company
shall be recorded by the Bank on its books and records, and the principal amount
outstanding from time to time, plus interest payable thereon, shall


 
7

--------------------------------------------------------------------------------

 

 
be determined by reference to the books and records of the Bank.  The Bank's
books and records shall be presumed prima facie to be correct as to such
matters.  Upon receipt of the written request of the Company from time to time
but not more frequently than once each fiscal quarter, the Bank shall provide to
the Company written reports on outstanding principal plus accrued interest paid
to-date.

 
(iii)
Interest on the Revolving Loan.  Except as otherwise provided below in this
Section 2(a)(iii), all Advances disbursed under the Revolving Loan shall accrue
interest at the LIBOR-based Rate which initially shall be determined as of the
date of the initial Advance and re-determined on each London Business Day
thereafter.  Accrued interest shall be due and payable on the last Banking Day
of each calendar month beginning on the last Banking Day of September, 2009.
After maturity, whether on the Revolving Loan Maturity Date or on account of
acceleration upon the occurrence of an Event of Default, and until paid in full,
all Advances under the Revolving Loan shall bear interest at a per annum rate
equal to three percent (3%) above the otherwise applicable rate of interest, and
shall be payable as accrued and without demand. At any time the LIBOR-based Rate
is unavailable for any of the reasons set forth in Section 2(b)(i) herein, prior
to maturity, then the applicable rate of interest under the Revolving Loan prior
to maturity shall be the sum of the Prime Rate plus one percent (1%) per annum.

 
(iv)
Unused Fee.  The Company  shall pay to the Bank a facility  or unused fee for
each partial or full calendar quarter during which the Commitment is outstanding
equal to ten (10) Basis Points per annum of the average daily excess of the
Commitment over the aggregate outstanding principal balance of the Revolving
Loan.  Unused fees for each calendar quarter shall be due and payable within ten
(10) days following the Bank's submission of a statement of the amount
due.  Such fees may be debited by the Bank when due to any demand deposit
account of the Company carried with the Bank without further authority.  The
unused fee shall be calculated on the basis of a year of 360 days and actual
days elapsed.

 
(v)
Payments of Principal.  The aggregate outstanding principal amount of the


 
8

--------------------------------------------------------------------------------

 

 
Revolving Loan shall be due and payable in full on the Revolving Loan Maturity
Date.

 
b.
Provisions Applicable to the Loan.  The following provisions are applicable to
the Loan:

 
(i)
The LIBOR-based Rate -- Certain Effects. The LIBOR-based Rate shall be subject
to the following conditions in addition to other consequences stated in this
Agreement:

 
A.
Notwithstanding any other provision of this Agreement, the Bank may elect not to
offer the LIBOR-based Rate on any day on which the Bank has determined that it
is not practical to quote such rate because of the unavailability of sufficient
funds to the Bank for appropriate terms at rates approximating the relevant
London Interbank Offered Rate, or because of legal or regulatory changes which
make it impractical or burdensome for the Bank to lend money at the LIBOR-based
Rate.

 
B.
If, as a result of any regulatory change, the basis of taxation of payments to
the Bank of the principal of or any interest on the Revolving Loan bearing
interest at the  LIBOR-based Rate or any other amounts payable hereunder in
respect thereof, other than taxes imposed on the overall net income of the Bank,
is changed, or any reserve, special deposit, or similar requirement relating to
any extensions of credit or other assets of or any deposits with or other
liabilities of the Bank are imposed, modified, or deemed applicable, and the
Bank reasonably determines that, by reason thereof, the cost to it of making,
issuing, or maintaining the Revolving Loan at the LIBOR-based Rate is increased
by an amount deemed by it to be material, then the Company shall pay promptly
upon demand to the Bank such additional amounts as the Bank reasonably
determines will compensate for such increased costs; provided, however, that the
Company shall not be the only borrower of the Bank that is singled out from a
group of similarly situated borrowers of the Bank subject to this type of
provision that is requested to remit increased costs.  Any determination by the


 
9

--------------------------------------------------------------------------------

 

 
Bank of increased costs of maintaining deposits made pursuant to the provisions
of this section shall be final, absent manifest error.

 
(ii)
Calculation of Interest.  Interest on the Revolving Loan shall be calculated by
applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.

 
(iii)
Manner of Payment - Application.  All payments of principal and interest on the
Loan shall be payable at the principal office of the Bank in Indianapolis,
Indiana, in funds available for the Bank's immediate use in that city and no
payment will be considered to have been made until received in such funds.  All
payments received on account of the Loan will be applied first to the
satisfaction of any interest which is then due and payable, and to principal
only after all interest which is due and payable has been satisfied.

 
(iv)
Commitment Fee.  The Bank acknowledges receipt from the Company of the sum of
$5,000.00, either previous to or contemporaneously with the execution of this
Agreement, as a fee for the Bank's commitment to make the Loans.

 
(v)
Automatic Debit.  After the occurrence of an Event of Default or an Unmatured
Event of Default, the Bank may debit when due all payments of principal and
interest due under the terms of this Agreement to any deposit account of the
Company carried with the Bank without further authority.

Section 3.  REPRESENTATIONS AND WARRANTIES.  To induce the Bank to make the
Loan, the Company represents and warrants to the Bank that:
 
a.
Organization of the Company and the Guarantors.  The Company is a corporation
organized, existing and in good standing under the laws of the State of Indiana,
and each other Obligor is a corporation or limited liability company duly
organized, existing, and in good standing under the laws of the jurisdiction in
which it is incorporated or created.  The Company and each Guarantor is
qualified to do business in every jurisdiction in which:  (i) the nature of the
business conducted or the character or location of properties owned or leased,
or the residences or


 
10

--------------------------------------------------------------------------------

 

 
activities of employees make such qualification necessary, and (ii) failure so
to qualify might impair the title of the Company or the respective Guarantor to
material properties or the Company's or the respective Guarantor’s right to
enforce material contracts or result in exposure of the Company or the Guarantor
to liability for material penalties in such jurisdiction.  No jurisdiction in
which the Company or any Guarantor is not qualified to do business has asserted
that the Company or such Guarantor is required to be qualified therein except as
disclosed on the “Schedule of Exceptions” attached hereto as Exhibit “C”.  The
principal office of the Company and of each Guarantor is located at 36 South
Pennsylvania Street, Suite 500, Indianapolis, Indiana  46204.  The Company does
not conduct any material operations or keep any material amounts of property at
any other location, except as shown on  Schedule I attached hereto.  The Company
has not done business under any name other than its present corporate name at
any time during the six years preceding the date of this Agreement.  The exact
name under which the Company is the name of the Company shown on the signature
pages hereof.

 
b.
Authorization; No Conflict.  The execution and delivery of this Agreement, the
borrowings hereunder, the execution and delivery of all of the other Loan
Documents and the performance by the Company of its obligations under this
Agreement and all of the other Loan Documents are within the Company's corporate
powers, have been duly authorized by all necessary corporate action, have
received any required governmental or regulatory agency approvals and do not and
will not contravene or conflict with any provision of law or of the Articles of
Incorporation or ByLaws  of the Company or of any agreement binding upon the
Company or its properties. The execution and delivery of each Guaranty and the
performance by the Guarantors of their obligations under the Guaranties and all
of the other Loan Documents to which they are parties are within the respective
Guarantor’s corporate or limited liability powers, as the case may be, have been
duly authorized by all necessary corporate or liability action, as the case may
be, have received any required governmental or regulatory agency approvals, and
do not and will not contravene or conflict with any provision of law or of the
organizational documents or ByLaws or Operating Agreement of the respective
Guarantor or of any agreement binding upon the respective Guarantor or its
properties.


 
11

--------------------------------------------------------------------------------

 

 
c.
Validity and Binding Nature.  This Agreement and all of the other Loan Documents
to which they are a party are the legal, valid and binding obligations of the
Company and the Guarantors, enforceable against the Company and the Guarantors
in accordance with their respective terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
other laws enacted for the relief of debtors generally and other similar laws
affecting the enforcement of creditors' rights generally or by equitable
principles which may affect the availability of specific performance and other
equitable remedies.

 
d.
Financial Statements.  The Parent has delivered to the Bank its audited
consolidated financial statements as of September 24, 2008, for the fiscal year
of the Parent and the Consolidated Entities then ended, and its unaudited
consolidated financial statements as of July 1, 2009, and for the partial fiscal
year then ended.  Such statements have been prepared in accordance with GAAP
except, as to the interim statements, for the absence of a statement of cash
flows, footnotes and adjustments normally made at year end which are not
material in amount.  Such statements present fairly the consolidated financial
position of the Parent and the Consolidated Entities as of the dates thereof and
the results of its and their operations for the periods covered, and since the
date of the latest of such statements there has been no material adverse change
in the financial position of the Parent or of the Guarantors or in the results
of any of their operations.

 
e.
Litigation and Contingent Liabilities.  No litigation, arbitration proceedings
or governmental proceedings are pending or threatened against the Company or any
Guarantor which would, if adversely determined, materially and adversely affect
its respective financial position or continued operations.  Neither the Company
nor any Guarantor has any material contingent liabilities not provided for or
disclosed in the financial statements referred to in Section 3(d) or in the
“Schedule of Exceptions” attached hereto as Exhibit “C.”

 
f.
Liens.  None of the assets of the Company or any Guarantor is subject to any
mortgage, pledge, title retention lien, or other lien, encumbrance or security
interest except for liens and security interests described in the exceptions
enumerated in Section 6(b).

 
g.
Employee Benefit Plans.  Each Plan maintained by the Company and each


 
12

--------------------------------------------------------------------------------

 

 
Guarantor is in material compliance with ERISA, the Code, and all applicable
rules and regulations adopted by regulatory authorities pursuant thereto, and
the Company and its Subsidiaries have filed all reports and returns required to
be filed by ERISA, the Code and such rules and regulations.  No Plan maintained
by the Company or any Guarantor and no trust created under any such Plan has
incurred any “accumulated funding deficiency” within the meaning of Section
412(c)(1) of the Code, and the present value of all benefits vested under each
Plan did not exceed, as of the last annual valuation date, the value of the
assets of the respective Plans allocable to such vested benefits.  The Company
has no knowledge that any “reportable event” as defined in ERISA has occurred
with respect to any Plan.

 
h.
Payment of Taxes.  The Company and the Guarantors have filed all federal, state
and local tax returns and tax related reports which the Company and the
Guarantors are required to file by any statute or regulation, and all taxes and
any tax related interest payments and penalties that are due and payable have
been paid, except for such as are being contested in good faith and by
appropriate proceedings and as to which appropriate reserves have been
established.  Adequate provision has been made for the payment when due of  all
tax liabilities which have been incurred, but are not as yet due and payable.

 
i.
Investment Company Act.  The Company is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 
j.
Regulation U and other Federal Regulations.  The Company is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.  Not
more than twenty-five percent (25%) of the consolidated assets of the Company or
of any Guarantor consists of margin stock, within the contemplation of
Regulation U, as amended.

 
k.
Hazardous Substances.  Except as disclosed on the “Schedule of Exceptions”
attached hereto as Exhibit “C,” to the best knowledge of the Company after due
inquiry and investigation; (i) there are no underground storage tanks of any
kind on any premises owned or occupied by or under lease to the Company or any
Guarantor; (ii) there are no tanks, drums or other containers of any kind on


 
13

--------------------------------------------------------------------------------

 

 
premises owned or occupied by or under lease to the Company or any Guarantor,
the contents of which are unknown to the Company; (iii) as of the date of this
Agreement, no premises owned or occupied by or under lease to the Company or any
Guarantor are being used for any activities involving the use, treatment,
transportation, generation, storage or disposal of any Hazardous Substances in
reportable quantities; (iv) no Hazardous Substances in reportable quantities
have been released on any such premises nor is there any threat of release of
any Hazardous Substances in reportable quantities on any such premises; and (v)
as of the date of this Agreement neither the Company nor any Guarantor is party
to, or has been named or threatened to be named a responsible party in
connection with, any real property or ground water contaminated or alleged to
have been contaminated by Hazardous Substances.

 
l.
Subsidiaries. The Company is a wholly-owned Subsidiary of the Parent, and Steak
n Shake Enterprises, Inc., an Indiana corporation, and Steak n Shake, LLC, an
Indiana limited liability company, are wholly-owned Subsidiaries of  the
Company. The Company is a 51% owner of Steak n Shake of Tallahassee, LLC, an
Indiana limited liability company.

Section 4.  COLLATERAL FOR THE OBLIGATIONS.  The Obligations shall be secured
and supported as provided in this Section:
 
a.
Security Agreement.  The Obligations shall be secured by a first priority
security interest in all of the Company's equipment, inventory, accounts
receivable, chattel paper, software, general intangibles and all deposit
accounts maintained by the Company individually or jointly with the Bank or any
of the Bank's affiliates, all whether now owned  or hereafter acquired, and in
all proceeds thereof (all such business assets on which a lien is granted to the
Bank hereinafter collectively referred to as the “Collateral”), which security
interest will be created by a Security Agreement  in the form attached hereto as
Exhibit "D" (the "Security Agreement").  The Security Agreement shall provide a
security interest in the Collateral described therein subject only to liens and
security interests described in the exceptions enumerated in Section 6(b)
herein.

 
b.
Guaranties. The Obligations shall be supported by the unconditional guaranty of
prompt payment of each of Steak n Shake Enterprises, Inc., Steak n Shake, LLC,
and the Parent (each a “Guarantor” and collectively, the “Guarantors”), which
guaranties shall be evidenced by a Guaranty Agreement (each a “Guaranty” and


 
14

--------------------------------------------------------------------------------

 

 
collectively, the “Guaranties”) of each Guarantor in the forms attached hereto
as Exhibit “E,” Exhibit “F,” and Exhibit “G,” respectively.  Provided no Event
of Default or Unmatured Event of Default then exists and is continuing, the Bank
agrees to release the Parent’s Guaranty upon receipt of audited consolidated
financial statements for the Company and its Subsidiaries for the fiscal year
ending September 23, 2009, showing no material adverse change in the financial
condition or prospects of the Company.

 
c.
Guarantor Security Agreements.  The obligations of each Guarantor under its
Guaranty shall be secured by a first priority security interest in all of the
Guarantor’s equipment, inventory, accounts receivable, chattel paper, software,
general intangibles and all deposit accounts maintained by the Guarantor,
individually or jointly with the Bank or any of the Bank's affiliates, all
whether now owned  or hereafter acquired, and in all proceeds thereof (all such
business assets on which a lien is granted to the Bank hereinafter collectively
referred to as the “Guarantor Collateral”), which security interests will be
created by the Guarantor Security Agreements  in the forms attached hereto as
Exhibit "H," Exhibit “I,” and Exhibit “J,” respectively (each a “Guarantor
Security Agreement,” and collectively, the "Guarantor Security
Agreements").  Each Guarantor Security Agreement shall provide a security
interest in the Guarantor Collateral described therein subject only to liens and
security interests described in the exceptions enumerated in Section 6(b)
herein.

Section 5.  AFFIRMATIVE COVENANTS.  Until all Obligations of the Company
terminate or are paid and satisfied in full, and so long as the Commitment is
outstanding, the Company shall strictly observe the following covenants:
 
a.
Corporate Existence.  The Company shall preserve, and cause each Guarantor to
preserve, its existence as a corporation or a limited liability company, as the
case may be.

 
b.
Reports, Certificates and Other Information.  The Company shall furnish to the
Bank copies of the following financial statements, certificates and other
information:

 
(i)
Company’s Annual Statements.  As soon as available and in any event within one
hundred twenty (120) days after the close of each fiscal quarter,
consolidated  financial statements of the Company and the


 
15

--------------------------------------------------------------------------------

 

 
Consolidated Entities for such fiscal year prepared and presented in accordance
with GAAP (except for changes in which the independent accountants of the
Company concur) in each case setting forth in comparative form corresponding
figures for the preceding fiscal year, together with the audit report,
unqualified as to scope, of  independent certified public accountants approved
by the Bank, which approval shall not be unreasonably withheld, together with
the management letter, if any, issued by such independent certified public
accountants.

 
(ii)
Interim Statements.  As soon as available and in any event within  forty-five
(45) days after the end of each fiscal quarter, a copy of the consolidated and
consolidating interim financial statements of the Company and the Consolidated
Entities, consisting at a minimum of:

 
A.
the balance sheet as of the end of the quarter, and

 
B.
a statement of income for the quarter and for the partial or full fiscal year
ended as of the end of the quarter,

all in reasonable detail and accompanied by the written representation of the
chief financial officer of the Company that such financial statements have been
prepared in accordance with GAAP (except that they need not include a statement
of cash flows and footnotes and need not reflect adjustments normally made at
year end, if such adjustments are not material in amount), consistently applied,
(except for changes in which the independent accountants of the Company concur)
and present fairly the financial position of the Company and the results of its
operation as of the dates of such statements and for the fiscal periods then
ended.
 
(iii)
Officer’s Certificate.  Contemporaneously with the furnishing of each set of
financial statements provided for in Sections 5(b)(i) and 5(b)(ii), an Officer's
Certificate.

 
(iv)
Orders.  Prompt notice of any orders in any material proceedings to which the
Company or a Guarantor is a party, issued by any court or regulatory agency,
federal or state, and if the Bank should so request, a copy of any such order.

 
(v)
Notice of Default or Litigation.  Immediately upon learning of the occurrence of
an Event of Default or Unmatured Event of Default, or the


 
16

--------------------------------------------------------------------------------

 

 
institution of or any adverse determination in any litigation, arbitration
proceeding or governmental proceeding which is material to the Company or to any
Guarantor, or the occurrence of any event which could have a material adverse
effect upon the Company or any Guarantor, written notice thereof describing the
same and the steps being taken with respect thereto.

 
(vi)
Compliance Certificates.  Within forty-five (45) days following the end of each
fiscal quarter, a certificate of the Chief Financial Officer or other
appropriate officer of the Company demonstrating compliance with the financial
covenants stated in Section 5(g) herein.  Such certificate shall relate the
covenants to the quarter-end figures and shall otherwise be in such form and
provide such detail as may be reasonably satisfactory to the Bank.

 
(vii)
Registration Statements and Reports.  Promptly upon filing with the Securities
and Exchange Commission or any state securities regulatory authority, copies of
all registration statements and all periodic and special reports required or
permitted to be filed under federal or state securities laws and regulations.

 
(viii)
Other Information.  From time to time such other information concerning the
Company or any Guarantor as the Bank may reasonably request.

 
c.
Books, Records and Inspections.  The Company shall maintain and cause each
Guarantor to maintain complete and accurate books and records, and permit access
thereto by the Bank for purposes of inspection, copying and audit, and the
Company shall permit and cause each Guarantor to permit the Bank to inspect its
properties and operations at all reasonable times.

 
d.
Insurance.  The Company shall maintain and cause each Guarantor to maintain such
insurance as may be required by law and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated.  The Company agrees and will cause each Guarantor to agree,
at the Bank’s request, to name the Bank as additional insured on any such
liability insurance policy and to provide a copy of any such policy to the
Bank.  Notwithstanding the foregoing, the Company and the Bank agree that the
Company and any Guarantor may elect, in its sole option and provided no Event of
Default or Unmatured Event of Default has occurred and is continuing at such
time, to self


 
17

--------------------------------------------------------------------------------

 

 
insure, which shall be deemed to comply with the requirements of this Section
5(d); provided; if at any time that the Company or any Guarantor has elected to
self-insure an Event of Default or Unmatured Event of Default shall occur
hereunder, the Company or such Guarantor, as applicable, shall immediately
obtain (without the necessity of a formal demand to do so from the Bank) and
thereafter maintain at all times the insurance required hereunder from an
insurance company reasonably acceptable to the Bank.

 
e.
Taxes and Liabilities.  The Company shall pay and cause each Guarantor to pay
when due all taxes, license fees, assessments and other liabilities except such
as are being contested in good faith and by appropriate proceedings and for
which appropriate reserves have been established.

 
f.
Compliance with Legal and Regulatory Requirements.  The Company shall maintain
and cause each Guarantor to maintain material compliance with the applicable
provisions of all federal, state and local statutes, ordinances and regulations
and any court orders or orders of regulatory authorities issued thereunder.

 
g.
Financial Covenants.  The Company shall observe, on a consolidated basis with
the other Guarantors, each of the following financial covenants:

 
(i)
Fixed Charge Coverage Ratio.   As of the end of each FCCR Test Period (as
hereinafter defined), the Company shall maintain a Fixed Charge Coverage Ratio
(as hereinafter defined) of greater than or equal to 1.75 to 1.00. For purposes
of this covenant, the phrase “Fixed Charge Coverage Ratio” means, for each FCCR
Test Period,  the ratio of: (A) the sum of EBITDA before extraordinary items,
plus rental expense and operating lease payments, less Unfunded Capital
Expenditures, to (B) the sum of interest expense, plus all principal payments
with respect to Indebtedness, including capital lease obligations, that were
paid or were due and payable by any or all Consolidated Entities during the FCCR
Test Period, plus rental expense, all operating lease payments then due and
payable, and all cash taxes paid during such FCCR Test Period, plus, for
purposes of testing compliance with this covenant for the fiscal year ending
September 30, 2009, only, all principal payments made on the Prudential Debt
during the fiscal year ending September 30, 2009, all determined for the
specific


 
18

--------------------------------------------------------------------------------

 

 
FCCR Test Period on a consolidated basis.   For purposes of testing compliance
with this covenant for the FCCR Test Period consisting of the four (4)
consecutive fiscal quarters ending September 30, 2009, the numerator shall also
include cash received from tax refunds and the net cash proceeds received from
the sales of property during such fiscal year.  As used herein, the term “FCCR
Test Period” means each period of four (4) consecutive fiscal quarters ending at
the end of each fiscal quarter, except for each of the first three fiscal
quarters of the fiscal year ending in September, 2010, as to which each such
fiscal quarter shall constitute a separate FCCR Test Period.

 
(ii)
Total Liabilities to Tangible Net Worth Ratio.  The Company shall maintain as of
the end of each fiscal quarter its ratio of Total Liabilities to Tangible Net
Worth at not more than 1.50 to 1.00.

 
(iii)
Minimum Liquidity.  The Company shall maintain as of the end of each fiscal
quarter  minimum collected balances of not less than $10,000,000 in the
aggregate in the Company’s depository accounts at the Bank.

 
h.
Primary Banking Relationship.  The Company shall maintain its primary
concentration and deposit accounts with the Bank.

 
i.
Employee Benefit Plans.  The Company shall maintain and shall cause each
Guarantor to maintain any Plan in material compliance with ERISA, the Code, and
all rules and regulations of regulatory authorities pursuant thereto and shall
file and shall cause any Guarantor to file all reports required to be filed
pursuant to ERISA, the Code, and such rules and regulations.

 
j.
Hazardous Substances.  If the Company or any Guarantor should commence the use,
treatment, transportation, generation, storage or disposal of any Hazardous
Substance in reportable quantities in its operations in addition to those noted
in Exhibit “C” attached hereto, the Company shall immediately notify the Bank of
the commencement of such activity with respect to each such Hazardous
Substance.  The Company shall cause and cause any Guarantor to cause any
Hazardous Substances which are now or may hereafter be used or generated in the
operations of the Company or any Guarantor in reportable quantities to be
accounted for and disposed of in compliance with all applicable federal, state
and local laws and regulations.  The Company shall notify the Bank immediately
upon obtaining


 
19

--------------------------------------------------------------------------------

 

 
knowledge that:

 
(i)
(ii)
any premises which have at any time been owned or occupied by or have been under
lease to the Company or any Guarantor are the subject of an environmental
investigation by any federal, state or local governmental agency having
jurisdiction over the regulation of any Hazardous Substances, the purpose of
which investigation is to quantify the levels of Hazardous Substances located on
such premises; or
the Company or any Guarantor has been named or is threatened to be named as a
party responsible for the possible contamination of any real property or ground
water with Hazardous Substances, including, but not limited to the contamination
of past and present waste disposal sites.

If the Company or any Guarantor is notified of any event described at items (i)
or (ii) above, the Company shall immediately engage or cause the Guarantor to
engage a firm or firms of engineers or environmental consultants appropriately
qualified to determine as quickly as practical the extent of contamination and
the potential financial liability of the Company or the Guarantor with respect
thereto, and the Bank shall be provided with a copy of any report prepared by
such firm or by any governmental agency as to such matters as soon as any such
report becomes available to the Company, and Company shall immediately establish
reserves in the amount of the potential financial liability of the Company or
the Guarantor identified by such environmental consultants or engineers.  The
selection of any engineers or environmental consultants engaged pursuant to the
requirements of this Section shall be subject to the approval of the Bank, which
approval shall not be unreasonably withheld.
Section 6.  NEGATIVE COVENANTS.  Until all Obligations of the Company terminate
or are paid and satisfied in full, and so long as the Commitment is outstanding,
the Company shall strictly observe the following covenants:
 
a.
Other Agreements.  The Company shall not enter into any agreement containing any
provision which would be violated or breached in any material respect by the
performance by the Company of its obligations under this Agreement and the other
Loan Documents.

 
b.
Liens.  The Company shall not create or permit to exist any mortgage, pledge,
title retention lien or other lien, encumbrance or security interest (all of
which are


 
20

--------------------------------------------------------------------------------

 

 
hereafter referred to in this subsection as a “lien” or “liens”) with respect to
any property or assets now owned or hereafter acquired by it or any Guarantor,
including but not limited to any real estate owned by the Company or any
Guarantor,  except:

 
(i)
(ii)
liens in favor of the Bank created pursuant to the requirements of this
Agreement or otherwise;
any lien or deposit with any governmental agency required or permitted to
qualify the Company or any Guarantor to conduct business or exercise any
privilege, franchise or license, or to maintain self-insurance or to obtain the
benefits of or secure obligations under any law pertaining to worker's
compensation, unemployment insurance, old age pensions, social security or
similar matters, or to obtain any stay or discharge in any legal or
administrative proceedings, or any similar lien or deposit arising in the
ordinary course of business;

 
(iii)
any mechanic's, worker's, repairmen's, carrier's, warehousemen's or other like
liens arising in the ordinary course of business for amounts not yet due or for
amounts that are not material to the overall financial condition of the Company
or of any Guarantor and for the payment of which adequate reserves have been
established, or deposits made to obtain the release of such liens;

 
(iv)
easements, licenses, minor irregularities in title or minor encumbrances on or
over any real property which do not, in the judgment of the Bank, materially
detract from the value of such property or its marketability or its usefulness
in the business of the Company or any Guarantor;

 
(v)
liens for taxes and governmental charges which are not yet due or which
are  being contested in good faith and by appropriate proceedings and for which
appropriate reserves have been established;

 
(vi)
liens created by or resulting from any litigation or legal proceeding which is
being contested in good faith and by appropriate proceedings and for which
appropriate reserves have been established;

 
(vii)
mortgage liens assumed by the Company on real property operated as “Steak N
Shake” branded restaurants in connection with the acquisition of such properties
by the Company provided that the debt secured by all such assumed mortgages does
not exceed $10,000,000 in the aggregate for the


 
21

--------------------------------------------------------------------------------

 

 
fiscal year of the Company ending in September, 2010; and

 
(viii)
those specific liens now existing described on the “Schedule of Exceptions”
attached hereto as Exhibit “C.”

 
c.
Guaranties.  The Company shall not and shall not permit any Guarantor to be a
guarantor or surety of, or otherwise be responsible in any manner with respect
to any undertaking of any other person or entity, whether by guaranty agreement
or by agreement to purchase any obligations, stock, assets, goods or services,
or to supply or advance any funds, assets, goods or services, or otherwise,
except for:

(i)            guaranties in favor of the Bank;
 
(ii)
guaranties by endorsement of instruments for deposit made in the ordinary course
of business;

 
(iii)
those specific existing guaranties listed in the “Schedule of Exceptions”
attached hereto as Exhibit “C.”

 
d.
Loans or Advances.  The Company shall not make or permit to exist and shall not
allow any Guarantor to make or permit to exist any loans or advances to any
other person or entity, except for:

 
(i)
extensions of credit or credit accommodations to customers or vendors made by
the Company or any Guarantor in the ordinary course of its business as now
conducted;

 
(ii)
extensions of credit or credit accommodations to any Guarantor when made by the
Company in the ordinary course of its business as now conducted;

 
(iii)
reasonable salary advances to non-executive employees, and other advances to
agents and employees for anticipated expenses to be incurred on behalf of the
Company or the Guarantor in the course of discharging their assigned duties; and

 
(iv)
the specific items listed in the “Schedule of Exceptions” attached hereto as
Exhibit “C.”

 
e.
Mergers, Consolidations, Sales, Acquisition or Formation of Subsidiaries.  The
Company shall not be and shall not permit any Guarantor (other than the Parent)
to be a party to any consolidation or to any merger, and the Company shall not
purchase and shall not permit any Guarantor (other than the Parent) to purchase
the capital stock of or otherwise acquire any equity interest in any other
business entity.


 
22

--------------------------------------------------------------------------------

 

 
The Company shall not acquire and shall not permit any Guarantor (other than the
Parent) to acquire any material part of the assets of any other business entity,
except in the ordinary course of business.  The Company shall not and shall not
permit any Guarantor (other than the Parent) to sell, transfer, convey or lease
all or any material part of its assets, except in the ordinary course of
business, or sell or assign with or without recourse any receivables.  The
Company shall not cause to be created or otherwise acquire any Subsidiaries
other than those Subsidiaries in existence as of the date hereof.

 
f.
Margin Stock.  The Company shall not use or cause or permit the proceeds of the
Loan to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended from time to time.

 
g.
Judgments.  The Company shall not permit and shall not  allow any Guarantor to
permit any uninsured judgment or monetary penalty rendered against it in any
judicial or administrative proceeding to remain unsatisfied for a period in
excess of forty-five (45) days unless such judgment or penalty is being
contested in good faith by appropriate proceedings and execution upon such
judgment has been stayed, and unless an appropriate reserve has been established
with respect thereto.

 
h.
Principal Office.  The Company shall not change and shall not permit any
Guarantor to change the location of its principal office unless it gives not
less than ten (10) days’ prior written notice of such change to the Bank.

 
i.
Hazardous Substances.  The Company shall not allow or permit to continue the
release or threatened release of any Hazardous Substance on any premises owned
or occupied by or under lease to the Company or any Guarantor.

 
j.
Debt.  The Company shall not incur or permit to exist any indebtedness for
borrowed money (including capital lease obligations) except: (i) the Obligations
owing to the Bank, (ii) debt secured by mortgage liens assumed by the Company on
real property operated as “Steak N Shake” branded restaurants in connection with
the acquisition of such properties by the Company; provided, that the debt
secured by all such assumed mortgages does not exceed $10,000,000 in the
aggregate for the fiscal year of the Company ending in September, 2010, (iii)
capital lease obligations; provided, that the aggregate amount of all capital
lease obligations


 
23

--------------------------------------------------------------------------------

 

 
together with all debt permitted under the immediately preceding clause (ii)
does not exceed $10,000,000 in the aggregate in the fiscal year of the Company
ending in September, 2010; and (iv) the existing obligations disclosed on the
“Schedule of Exceptions” attached hereto as Exhibit “C.”

 
k.
Restricted Payments.  The Company shall not purchase or redeem any shares of the
capital stock of the Company or declare or pay any dividends thereon except for
dividends payable entirely in capital stock; provided, that the Company may make
distributions and pay dividends to the Parent and make payments of intercompany
Indebtedness to any of the Consolidated Entities (each such dividend, payment,
and distribution is hereinafter called a “Distribution,” and  in the
plural,  the “Distributions”) provided that:  (i) the aggregate amount of all
such Distributions made during the fiscal year ending September 30, 2009, does
not exceed $47,000,000, (ii) after making any such Distribution, the Company’s
Modified Fixed Charge Coverage Ratio (as hereinafter defined) for the period of
four (4) fiscal quarters ending at the end of the fiscal quarter in which such
Distribution is made (such period hereinafter called the “Distribution Test
Period”) is not less than 1.00 to 1.00 for the Distribution Test Period ending
September 30, 2009, and not less than 1.20 to 1.00 for any Distribution Test
Period ending thereafter; (iii) the Fixed Charge Coverage Ratio is not less than
1.75 to 1.00  for the Distribution Test Period in which the Distribution is made
prior to making such Distribution; and (iv) no Event of Default or Unmatured
Event of Default has occurred and is continuing at the time of the payment of
any such Distribution..  For purposes of testing compliance with this covenant,
all Distributions made in any fiscal quarter shall be aggregated, and any
Distribution permitted by the preceding sentence but not made during the fiscal
year ending September 30, 2009, may be made during the first fiscal quarter of
fiscal year 2010 and shall not be included in the calculation of Distributions
permitted in the Distribution Test Period ending at the end of the first fiscal
quarter of fiscal year 2010; provided, that in any event no Distribution may be
made in the first fiscal quarter of fiscal years 2010 if an Event of Default or
Unmatured Event of Default exists and is continuing at the time of any such
Distribution. The Company shall not make any other distributions to shareholders
as shareholders, or set aside any funds for any such purpose, or prepay,
purchase or redeem any subordinated indebtedness of the Company.


 
24

--------------------------------------------------------------------------------

 

 
As used herein, the term “Modified Fixed Charge Coverage Ratio” means the Fixed
Charge Coverage Ratio with the aggregate amount of all Distributions made in the
period tested subtracted from the numerator thereof.

Section 7.  CONDITIONS OF LENDING.  The obligation of the Bank to make any
Advance shall be subject to fulfillment of each of the following conditions
precedent:
 
a.
No Default.  No Event of Default or Unmatured Event of Default shall have
occurred and be continuing, and the representations and warranties of the
Company contained in Section 3 shall be true and correct as of the date of this
Agreement and as of the date of each Advance, except that after the date of this
Agreement:  (i) the representations contained in Section 3(d) will be construed
so as to refer to the latest financial statements furnished to the Bank by the
Company pursuant to the requirements of this Agreement, (ii) the representations
contained in Section 3(k) (with respect to Hazardous Substances) will be
construed so as to apply not only to the Company, but also to any Subsidiaries,
(iii) the representation contained in Section 3(l) will be construed so as to
except any Subsidiary which may hereafter be formed or acquired by the Company
with the consent of the Bank, and (iv) all other representations will be
construed to have been amended to conform with any changes of which the Bank
shall previously have been given notice in writing by the Company.

 
b.
Documents and Fees to be Furnished or Paid at Closing.  The Bank shall have
received contemporaneously with the execution of this Agreement, the following,
each duly executed, currently dated and in form and substance satisfactory to
the Bank:

 
(i)
The Revolving Note executed by the Company.

 
(ii)
The Schedule of Exceptions completed  and executed by the Company.

(iii)          The Guaranties duly executed by the Guarantors.
(iv)          The Security Agreement executed by the Company.
(v)           The Guarantor Security Agreements executed by the Guarantors.
 
(vi)
A certified copy of a Resolution of the Board of Directors of the Company
authorizing the execution, delivery and performance, respectively, of this
Agreement, the Revolving Note, the Security Agreement, and all other Loan
Documents provided for in this Agreement to which the Company is a party.


 
25

--------------------------------------------------------------------------------

 

 
(vii)
A Certificate of the Secretary of the Board of Directors of the Company
certifying the names of the officer or officers authorized to executed this
Agreement, the Revolving Note, the Security Agreement, and the other Loan
Documents provided for in this Agreement to which the Company is a party,
together with a sample of the true signature of each such officer.

 
(viii)
A copy of the file-marked Articles of Incorporation of the Company certified as
complete and correct as of a recent date by the Secretary of State of Indiana,
and a copy of the By-Laws of the Company certified as complete and correct by
the Secretary of the Board of Directors of the Company.

 
(ix)
A currently dated Certificate of Existence for the Company issued by the
Secretary of State of Indiana, and a Certificate of Existence or Good Standing
for the Company issued by the Secretary of State for each State in which the
Company conducts business.

 
(x)
A certified copy of a Resolution of the Board of Directors of Steak n Shake
Enterprises, Inc. authorizing the execution, delivery and performance,
respectively, of its Guaranty, its Guarantor Security Agreement,  and the other
Loan Documents provided for in this Agreement to which Steak n Shake
Enterprises, Inc. is a party.

 
(ix)
A Certificate of the Secretary of the Board of Directors of Steak n Shake
Enterprises, Inc. certifying the names of the officer or officers authorized to
sign its Guaranty, its Guarantor Security Agreement, and the other Loan
Documents provided for in this Agreement to which Steak n Shake Enterprises,
Inc. is a party, together with a sample of the true signature of each such
officer.

 
(x)
A copy of the file-marked Articles of Incorporation of Steak n Shake
Enterprises, Inc. certified as complete and correct as of a recent date by the
Secretary of State of Indiana, and a complete copy of the By-Laws of Steak n
Shake Enterprises, Inc. certified as complete and correct by the Secretary of
the Board of Directors of Steak n Shake Enterprises, Inc.

 
(xi)
A currently dated Certificate of Existence of Steak n Shake Enterprises, Inc.
issued by the Secretary of State of Indiana, and a Certificate of Existence of
Steak n Shake Enterprises, Inc. issued by the Secretary of


 
26

--------------------------------------------------------------------------------

 

 
State for each State in which Steak n Shake Enterprises, Inc. conducts business.

 
(xii)
A certified copy of a Resolution of the Members of Steak n Shake, LLC
authorizing the execution, delivery and performance, respectively, of its
Guaranty, the Guarantor Security Agreement, and the other Loan Documents
provided for in this Agreement to which Steak n Shake, LLC is a party.

 
(xiii)
A certificate of the Managing Member of Steak n Shake, LLC certifying the names
of the officer or officers authorized to sign its Guaranty, its Guarantor
Security Agreement, and the other Loan Documents provided for in this Agreement
to which Steak n Shake, LLC is a party, together with a sample of the true
signature of each such officer.

 
(xiv)
A copy of the file-marked Articles of Organization of Steak n Shake, LLC
certified as complete and correct as of a recent date by the Secretary of State
of Indiana, and a complete copy of the Operating Agreement of Steak n Shake, LLC
certified as complete and correct by the Managing Member of Steak n Shake, LLC.

 
(xv)
A currently dated Certificate of Existence of Steak n Shake, LLC issued by the
Secretary of State of Indiana, and a Certificate of Existence of S Steak n
Shake, LLC issued by the Secretary of State for each State in which Steak n
Shake, LLC conducts business.

 
(xvi)
A certified copy of a Resolution of the Board of Directors of The Steak n Shake
Company authorizing the execution, delivery and performance, respectively, of
its Guaranty, its Guarantor Security Agreement, and the other Loan Documents
provided for in this Agreement to which The Steak n Shake Company is a party.

 
(xvii)
A certificate of the Secretary of the Board of Directors of The Steak n Shake
Company certifying the names of the officer or officers authorized to sign its
Guaranty, its Guarantor Security Agreement, and the other Loan Documents
provided for in this Agreement to which The Steak n Shake Company is a party,
together with a sample of the true signature of each such officer.

 
(xviii)
A copy of the file-marked Articles of Incorporation of The Steak n Shake Company
certified as complete and correct as of a recent date by the


 
27

--------------------------------------------------------------------------------

 

 
Secretary of State of Indiana, and a complete copy of the Bylaws of The Steak n
Shake Company certified as complete and correct by the Secretary of the Board of
Directors of The Steak n Shake Company.

 
(xix)
A currently dated Certificate of Existence of The Steak n Shake Company issued
by the Secretary of State of Indiana, and a Certificate of Existence of The
Steak n Shake Company issued by the Secretary of State for each State in which
The Steak n Shake Company conducts business.

 
(xx)
The opinion of counsel for the Company and the Guarantors addressed to the Bank
to the effect that the representations stated in Sections 3(a),
3(b),  3(c),  3(i), and 3(l) are correct.  Such opinion shall be in such form as
may be reasonably acceptable to the Bank.

 
(xxi)
Certificates evidencing the existence of all insurance required under the terms
of this Agreement or any other Loan Documents.

 
(xxii)
The results of UCC lien searches for each of the Company and its Subsidiaries in
all jurisdictions in which they own any assets showing no liens of record.

 
(xxiii)
Such other documents as the Bank may reasonably require.

 
(xxiv)
Payment of the commitment fee required under the terms of Section 2(b)(iv)
herein.

 
(xxv)
Payment of the fees of legal counsel for the Bank incurred in connection with
the drafting, negotiation, and execution of this Agreement and the other Loan
Documents which shall be the sole responsibility of the Company.

Section 8.  EVENTS OF DEFAULT.  Each of the following shall constitute an Event
of Default under this Agreement:
 
a.
Nonpayment of the Loan.  Default in the payment when due of any amount payable
under the terms of  the Note or otherwise payable to the Bank or any other
holder of the Note under the terms of this Agreement.

 
b.
Nonpayment of Other Indebtedness for Borrowed Money.  Default by the Company or
any Guarantor in the payment when due, whether by acceleration or otherwise, of
any other material indebtedness for borrowed money, or default in the
performance or observance of any obligation or condition with respect to any
such other indebtedness if the effect of such default is to accelerate the
maturity of such other


 
28

--------------------------------------------------------------------------------

 

 
indebtedness or to permit the holder or holders thereof, or any trustee or agent
for such holders, to cause such indebtedness to become due and payable prior to
its scheduled maturity, unless the Company or the affected Guarantor  is
contesting the existence of such default in good faith and by appropriate
proceedings.

 
c.
Other Material Obligations.  Subject to the expiration of any applicable grace
period, default by the Company in the payment when due, or in the performance or
observance of any material obligation of, or condition agreed to by the Company
or any Guarantor with respect to any material purchase or lease of goods,
securities or services except only to the extent that the existence of any such
default is being contested in good faith and by appropriate proceedings and that
appropriate reserves have been established with respect thereto.

 
d.
Bankruptcy, Insolvency, etc.  The Company or any Guarantor admitting in writing
its inability to pay its debts as they mature or an administrative or judicial
order of dissolution or determination of insolvency being entered against the
Company or any Guarantor; or the Company or any Guarantor applying for,
consenting to, or acquiescing in the appointment of a trustee or receiver for
the Company or such Guarantor or any property thereof, or the Company or any
Guarantor making a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee or receiver
being appointed for the Company or any Guarantor or for a substantial part of
its property and not being discharged within sixty (60) days; or any bankruptcy,
reorganization, debt arrangement, or other proceeding under any bankruptcy or
insolvency law, or any dissolution or liquidation proceeding being instituted by
or against the Company or any Guarantor, and, if involuntary, being consented to
or acquiesced in by the Company or such Guarantor or remaining for sixty (60)
days undismissed.

 
e.
Warranties and Representations.  Any warranty or representation made by the
Company or by any Guarantor in this Agreement or any other Loan Document proving
to have been false or misleading in any material respect when made, or any
schedule, certificate, financial statement, report, notice, or other writing
furnished by the Company or any Guarantor to the Bank proving to have been false
or misleading in any material respect when made or delivered.

 
f.
Violations of Negative and Financial Covenants.  Failure by the Company or any
Guarantor  to comply with or perform any covenant stated in Section 5(g) or


 
29

--------------------------------------------------------------------------------

 

 
Section 6 of this Agreement.

 
g.
Noncompliance With Other Provisions of this Agreement.  Failure of the Company
or any Guarantor to comply with or perform any covenant or other provision of
this Agreement or any Loan Document or to perform any other Obligation (which
failure does not constitute an Event of Default under any of the preceding
provisions of this Section 8) and continuance of such failure for thirty (30)
days after notice thereof to the Company from the Bank.

Section 9.  EFFECT OF EVENT OF DEFAULT.  If any Event of Default described in
Section 8(d) shall occur, maturity of the Loan shall immediately be accelerated
and the Note and the Loan evidenced thereby, and all other indebtedness and any
other payment Obligations of the Company to the Bank shall become immediately
due and payable, and the Commitment shall immediately terminate, all without
notice of any kind.  When any other Event of Default has occurred and is
continuing, the Bank or any other holder of the Note may accelerate payment of
the Loan and declare the Note and all other payment Obligations due and payable,
whereupon maturity of the Loan shall be accelerated and the Note and the Loan
evidenced thereby, and all other payment Obligations shall become immediately
due and payable and the Commitment shall immediately terminate, all without
notice of any kind.  The Bank or such other holder shall promptly advise the
Company of any such declaration, but failure to do so shall not impair the
effect of such declaration. The remedies of the Bank specified in this Agreement
or in any other Loan Document shall not be exclusive, and the Bank may avail
itself of any other remedies provided by law as well as any equitable remedies
available to the Bank.
Section 10.  WAIVER -- AMENDMENTS.  No delay on the part of the Bank, or any
holder of the Notes in the exercise of any right, power or remedy shall operate
as a waiver thereof, nor shall any single or partial exercise by any of them of
any right, power or remedy preclude any other or further exercise thereof, or
the exercise of any other right, power or remedy.  No amendment, modification or
waiver of, or consent with respect to any of the provisions of this Agreement or
the other Loan Documents or otherwise of the Obligations shall be effective
unless such amendment, modification, waiver or consent is in writing and signed
by the Bank.
Section 11.  NOTICES.  Any notice given under or with respect to this Agreement
to the Company or the Bank shall be in writing and, if delivered by hand or sent
by overnight courier service, shall be deemed to have been given when delivered
and, if mailed, shall be deemed to have been given five (5) days after the date
when sent by registered or certified mail, postage

 
30

--------------------------------------------------------------------------------

 

prepaid, and addressed to the Company or the Bank (or other holder of the Notes)
at its address shown below, or at such other address as any such party may, by
written notice to the other party to this Agreement, have designated as its
address for such purpose.  The addresses referred to are as follows:


As to the Company:
Steak n Shake Operations, Inc.
 
36 South Pennsylvania Street, Suite 500
 
Indianapolis, Indiana  46204
 
Attention: Sardar Biglari, Chairman & Chief Executive Officer
 
Telephone: (317) 633-4100

 

 
with copy to:  Barry C. Paige
   
Assistant Secretary & Director of
    Corporate and Employment Law    
36 South Pennsylvania Street, Suite 500
   
Indianapolis, Indiana  46204
   
Telephone: (317) 633-4100
   
barry.paige@steaknshake.com



As to the Bank:
Fifth Third Bank
 
251 North Illinois, Suite 1000
 
Indianapolis, Indiana  46204
 
Attention: William J. Krummen, Vice President
 
Telephone: (317) 383-2145
 
Email: william.krummen@53.com




 
with copy to:  Madalyn S. Kinsey, Esquire
   
Kroger, Gardis & Regas, L.L.P.
   
Chase Center/Circle, Suite 900
   
111 Monument Circle
   
Indianapolis, Indiana 46204-5175
   
Telephone: (317) 777-7429
   
Email: msk@kgrlaw.com

 
Section 12.  COSTS, EXPENSES AND TAXES.  The Company shall pay or reimburse the
Bank on demand for all reasonable out-of-pocket costs and expenses of the Bank
including reasonable attorneys' fees and legal expenses incurred by it in
connection with the drafting, negotiation, execution, and delivery of this
Agreement  and the other Loan Documents, and in connection with the enforcement,
or restructuring in the nature of a workout, of this Agreement

 
31

--------------------------------------------------------------------------------

 

or any other Loan Document.  The Company shall also reimburse the Bank for
expenses incurred by the Bank in connection with any audit of the books and
records or physical assets of the Company conducted pursuant to any right
granted to the Bank under the terms of this Agreement or any other Loan
Document.  Such reimbursement shall include, without limitation, reimbursement
of the Bank for its overhead expenses reasonably allocated to such audits.  In
addition, the Company shall pay or reimburse the Bank for all expenses incurred
by the Bank in connection with the perfection of any security interests or
mortgage liens granted to the Bank by the Company and for any stamp or similar
documentary or transaction taxes which may be payable in connection with the
execution or delivery of this Agreement or any other Loan Document or in
connection with any other instruments or documents provided for herein or
delivered or required in connection herewith including, without limitation,
expenses incident to any lien or title search or title insurance commitment or
policy.  All obligations provided for in this Section shall survive termination
of this Agreement.
Section 13.  SEVERABILITY.  If any provision of this Agreement or any other Loan
Document is determined to be illegal or unenforceable, such provision shall be
deemed to be severable from the balance of the provisions of this Agreement or
such Document and the remaining provisions shall be enforceable in accordance
with their terms.
Section 14.  CAPTIONS.  Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.
Section 15.  GOVERNING LAW -- JURISDICTION.  Except as may otherwise be
expressly provided in any other Loan Document, this Agreement and all other Loan
Documents are made under and will be governed in all cases by the substantive
laws of the State of Indiana, notwithstanding the fact that Indiana conflicts of
law rules might otherwise require the substantive rules of law of another
jurisdiction to apply.  The Company consents to the jurisdiction of any state or
federal court located within Marion County, Indiana, and waives personal service
of any and all process upon the Company.  All service of process may be made by
messenger, by certified mail, return receipt requested, or by registered mail
directed to the Company at the address stated in Section 11.  The Company waives
any objection which the Company may have to any proceeding commenced in a
federal or state court located within Marion County, Indiana, based upon
improper venue or forum non conveniens.  Nothing contained in this Section shall
affect the right of the Bank to serve legal process in any other manner
permitted by law.
Section 16.  PRIOR AGREEMENTS, ETC.  This Agreement supersedes all previous

 
32

--------------------------------------------------------------------------------

 

agreements and commitments made by the Bank and the Company with respect to the
Loans and all other subjects of this Agreement, including, without limitation,
any oral or written proposals or commitments made or issued by the Bank.
Section 17.  SUCCESSORS AND ASSIGNS.  This Agreement and the other Loan
Documents shall be binding upon and shall inure to the benefit of the Company
and the Bank and their respective successors and assigns, provided that the
Company's rights under this Agreement shall not be assignable without the prior
written consent of the Bank.
Section 18.  WAIVER OF JURY TRIAL.  THE COMPANY AND THE BANK (BY ITS ACCEPTANCE
HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ( WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) BETWEEN THE COMPANY AND THE BANK ARISING  OUT OF
OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.   THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING EVIDENCED BY THIS AGREEMENT.
Section 19.  COUNTERPARTS.   This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which when taken
together shall be one and the same agreement.


USA PATRIOT ACT NOTIFICATION.
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity who opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Company is that when the Company opens an account, if the Company is not an
individual, the Bank will ask for the Company's name, tax identification number,
business address, and other information which will allow the Bank to identify
the Company.  The Bank may also ask if the Company is not an individual, to see
the Company's legal organizational documents or other identifying documents.

 
33

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Credit Agreement by
their respective duly authorized officers as of September 30, 2009.

 
     STEAK N SHAKE OPERATIONS INC. an
     Indiana corporation







  By:
/s/ Sardar Biglari
 
Sardar Biglari
 
Chairman and CEO





     FIFTH THIRD BANK, a Michigan banking
     corporation







     By:
/s/ William J. Krummen
 
William J. Krummen
 
Vice President

 


 
34

--------------------------------------------------------------------------------

 